DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

A thorough prior art search was conducted in the instant application.  Generally, no prior art was found that anticipates or renders obvious the combination of claim elements as presented.  Specifically, the closest art is Cordell (US 2020/0254876) and Greenwood et al. (US 2018/0278895), previously cited.

Regarding claims 1, 5, 6, 8 and 9,
Cordell teaches:
A method of assisting a driver of a vehicle with visualization of an ambient environment, the method comprising: 
generating a mirror image signal corresponding to a field of view of a traditional driving mirror (Cordell: [0053]; interior camera 110 built into rearview mirror 208; [0056]; interior camera 110 captures images of users in automobile); 
generating a surround image signal corresponding to a field of view of an ambient environment adjacent the vehicle (Cordell: [0053]-[0055]; exterior camera 112; multiple exterior cameras capture images of different areas outside automobile); 
generating a vehicle speed signal (Cordell: [0048]; speedometer with current speed of automobile; [0050]; [0099]; analyze speedometer; obtain speed and braking state of automobile); 
receiving the mirror image signal, the surround image signal, and the vehicle speed signal (Cordell: [0038]; head unit processes images from interior and exterior cameras; [0048]; head unit 104 receives speed from speedometer), and responsively producing at least one of a driver mirror signal and a driver surround signal (Cordell: [0038]-[0039]; head unit 104 performs content selection for output via output interface 116; [0042]-[0043]; [0065]; content associated with the billboard 210 for display; [0085]-[0086]); 
selectively displaying a video image corresponding to at least one of the driver mirror signal and the driver surround signal to the driver (Cordell: [0016]; [0042]-[0043]; [0065]; display content associated with the billboard 210 to automobile user to select; [0085]-[0086]); and 
adjusting a frame rate of at least one camera by the signal processor responsive to the vehicle speed signal (Cordell: [0057]; camera frame rate adjusted based on speed).

Cordell fails to teach:
adjusting a frame rate of at least one of the mirror image signal and the surround image signal by the signal processor responsive to the vehicle speed signal.

Greenwood teaches:
adjusting a frame rate of at least one of the mirror image signal and the surround image signal by the signal processor responsive to the vehicle speed signal (Greenwood: Fig 1; [0055]; [0058]-[0059]; process video data to have a lower frame rate at low vehicle speed and a higher frame rate at high vehicle speed).

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Greenwood with Cordell.  Adjusting a frame rate in video signals based on vehicle speed, as in Greenwood, would benefit the Cordell teachings by allowing for a wider array of camera options, i.e. more inexpensive ones, to be used while still adjusting the frame rate based on speed.  Additionally, this is the application of a known technique, adjusting a frame rate in video signals based on vehicle speed, to a known device ready for improvement, the Cordell device, to yield predictable results.

Regarding claim 1,
Cordell in view of Greenwood fails to teach:
reducing a frame rate of the mirror image signal from an initial value by the signal processor responsive to the vehicle speed signal indicating a reduced vehicle speed from an initial value, concurrently with the frame rate of the surround image signal being at least one of maintained at an initial value and increased from the initial value.

This feature is not found or suggested in the prior art, especially in light of the other claim limitations.

Regarding claim 5,
Cordell in view of Greenwood fails to teach:
producing only a selected one of a driver mirror signal and a driver surround signal responsive to the vehicle speed signal indicating highway driving;
producing only the other one of the driver mirror signal and the driver surround signal responsive to the vehicle speed signal indicating surface street driving;

This feature is not found or suggested in the prior art, especially in light of the other claim limitations.

Regarding claim 6,
Cordell in view of Greenwood fails to teach:
displaying a first video image to the driver corresponding to the driver mirror signal via a video mirror display; and 
displaying a second video image to the driver corresponding to the driver surround signal via a video surround display separate from the video mirror display

This feature is not found or suggested in the prior art, especially in light of the other claim limitations.

Regarding claim 8,
Cordell in view of Greenwood fails to teach:
deactivating a surround camera for generating the surround image signal responsive to the vehicle speed signal being above a predetermined value.

This feature is not found or suggested in the prior art, especially in light of the other claim limitations.

Regarding claim 9,
Cordell in view of Greenwood fails to teach:


wherein a frame rate of the mirror image signal is reduced from an initial value by the signal processor responsive to the vehicle speed signal indicating a reduced vehicle speed from an initial value, concurrently with the frame rate of the surround image signal being at least one of maintained at an initial value and increased from the initial value.

This feature is not found or suggested in the prior art, especially in light of the other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687. The examiner can normally be reached M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PONTIUS/Primary Examiner, Art Unit 2488